Case 2:19-ap-02143      Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                  Document      Page 1 of 32



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

                                                  )   Chapter 11
In re:                                            )
                                                  )   Case No. 19-56885 (JEH)
                                              1
MURRAY ENERGY HOLDINGS CO., et al.,               )
                                                  )   Judge John E. Hoffman, Jr.
                              Debtors.            )
                                                  )   (Joint Administration Granted)
                                                  )
                                                  )
BLACK DIAMOND COMMERCIAL                          )
FINANCE, L.L.C., as Administrative Agent          )   Adv. Pro. No. 19-02143
5330 Yacht Haven Grande #100                      )
St. Thomas, USVI 00802-5032,                      )
                                                  )
                              Plaintiff,          )
                                                  )
v.                                                )
                                                  )
MURRAY ENERGY CORP.                               )
Attn: Robert D. Moore                             )
President, CEO, CFO                               )
46226 National Road                               )
St. Clairsville, OH 43950                         )
                                                  )
MURRAY ENERGY HOLDINGS CO.                        )
Attn: Robert D. Moore                             )
President, CEO, CFO                               )
46226 National Road                               )
St. Clairsville, OH 43950                         )
                                                  )
GLAS TRUST COMPANY LLC                            )
c/o Registered Agent Solutions, Inc.              )
10 Ferry Street 313                               )
Concord, NH 03301                                 )
                                                  )

1
  Due to the large number of Debtors in these chapter 11 cases, for which joint administration has
been granted, a complete list of the Debtors and the last four digits of their federal tax
identification numbers is not provided herein. Such information may be obtained on the website
of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The
location of Debtor Murray Energy Corporation’s principal place of business and the Debtors’
service address in these chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.
Case 2:19-ap-02143      Doc 46      Filed 01/27/20 Entered 01/27/20 19:16:58         Desc Main
                                   Document      Page 2 of 32



-and-                                              )
                                                   )
U.S. BANK, N.A.                                    )
Attn: Andrew Cecere                                )
President and CEO                                  )
U.S. Bancorp Center                                )
800 Nicollet Mall                                  )
Minneapolis, MN 55402,                             )
                                                   )
                             Defendants.           )
                                                   )

                             FIRST AMENDED COMPLAINT

        Black Diamond Commercial Finance, L.L.C. (“BDCF”), as Administrative Agent with

respect to the outstanding term loans (the “Term Loans”) issued under the Credit and Guaranty

Agreement dated April 16, 2015, as amended or otherwise modified from time to time (the

“Credit Agreement”), by and among Murray Energy Corporation (the “Company”) as Borrower,

Murray Energy Holdings Co. (“Holdings”), certain subsidiaries of Borrower as guarantors

(collectively, with the Company and Holdings, “Murray Energy”), the lenders party thereto from

time to time, and BDCF (as successor to GLAS Trust Company, LLC (as successor to Deutsche

Bank AG New York Branch)), by and through its undersigned counsel, hereby alleges as follows

based upon information and belief:

                                   NATURE OF COMPLAINT

        1.    In 2018, the Company wanted to extend the maturities on its Term Loans by

2.5 years. But it knew that many of the lenders would not agree to an extension without an

inducement. And it also knew that, even if it offered such an inducement, certain lenders still

would not agree to an extension.

        2.    That put the Company in a bind. Under the Credit Agreement, the Company

could not refinance or extend the Term Loans by providing inducements—priority, more

collateral, or new guarantors—that the Company did not likewise give to lenders that declined to

                                               2
Case 2:19-ap-02143       Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                   Document      Page 3 of 32



refinance or extend their Term Loans. Moreover, the Company could not even amend the Credit

Agreement, under some circumstances, without the unanimous consent of the lenders.

         3.    Knowing that not all lenders would agree and that consent would not be

unanimous, the Company attempted to circumvent the restrictions in the Credit Agreement

altogether. It did so by falsely characterizing a textbook refinancing as a “modified Dutch

auction” under the Credit Agreement—even as it openly touted the transaction as a refinancing

in its public statements (and has continued to do so in its statements to the Bankruptcy Court).

         4.    Had this refinancing truly been a “modified Dutch auction,” the Company would

have been allowed, under a separate provision of the Credit Agreement, to purchase the Term

Loans on a non-pro rata basis. By inappropriately invoking the “modified Dutch auction”

provision, Murray Energy entered into an “exchange” with certain lenders in which these

exchanging lenders received new loans with longer maturities, but were also granted greater

priority, additional collateral, and new guarantees—none of which was given to the existing

loans.

         5.    This “exchange” neither conformed to the basic structure of a “modified Dutch

Auction” as it is set out in the Credit Agreement nor resembled a “modified Dutch auction” as

that term is uniformly understood in the industry. For this reason and others catalogued below,

the exchange triggered multiple Defaults or Events of Default under the Credit Agreement.

These Defaults and Events of Default rendered invalid the very agreement by which the

refinancing transaction was effected and, therefore, the refinancing itself.

         6.    This Action is brought by the Agent on behalf of the non-consenting lenders to

this transaction continuing to hold Term Loans under the Credit Agreement, seeking, among

other things, a declaratory judgment that the refinancing transaction is invalid, including (but not



                                                 3
Case 2:19-ap-02143         Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                     Document      Page 4 of 32



limited to) the creation of priority rights granted to the so-called “Superpriority” loans. Plaintiffs

also ask this Court to declare that the Term Loan lenders are the true senior and first lien lenders

with respect to collateral securing the Term Loans.

                                   JURISDICTION AND VENUE

        7.      The Court has jurisdiction over these claims under 28 U.S.C. § 1334(b), which

provides that district courts shall have original jurisdiction “of all civil proceedings arising under

title 11, or arising in or related to cases under title 11.”

        8.      The Court also has jurisdiction over these claims under 28 U.S.C. § 157(a) and

the general order of reference entered in this District—Amended General Order No. 05-02.

        9.      The claims asserted herein are core proceedings under 28 U.S.C. § 157(b)(2)(A),

(B), (K), and (O).

        10.     Pursuant to Federal Rule of Bankruptcy Procedure 7008, this adversary

proceeding relates to the Chapter 11 case In re Murray Energy Holdings Co., et al., pending in

this Court as Case No. 19-56885 (JEH).

        11.     Pursuant to Federal Rule of Bankruptcy Procedure 7008, Plaintiff consents to the

entry of final judgment by this Court if it is determined that, absent consent of the parties, this

Court cannot enter final orders or judgment consistent with Article III of the United States

Constitution.

        12.     Venue is proper in this Court under 28 U.S.C. § 1409(a) and the Order Regarding

Complex Chapter 11 Cases, General Order No. 30-3.

        13.     Venue is proper in this Court notwithstanding Section 10.16 of the Credit

Agreement, and, to the extent applicable, Section 8.6(b) of the Intercreditor Agreement, and

Section 7.17 of the Collateral Trust Agreement, because the determination of lien validity and



                                                    4
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58          Desc Main
                                   Document      Page 5 of 32



priority at issue in this Complaint is intimately intertwined with the Debtors’ bankruptcy cases,

and the public interest in such Debtors’ reorganization outweighs the parties’ contractual choice

of forum.

       14.     This Court has personal jurisdiction over Defendants, including pursuant to

Federal Rule of Bankruptcy Procedure 7004(f).

                                             PARTIES

       15.     Plaintiff Black Diamond Commercial Finance, L.L.C., is Administrative Agent

with respect to the Term Loans issued under the Credit Agreement and in that capacity has the

authority to enforce the terms of the Credit Agreement on behalf of the holders of the Term

Loans. BDCF was appointed as Administrative Agent on October 10, 2019.

       16.     Defendant Murray Energy Corp. (the “Company”) is an Ohio corporation with its

principal place of business in St. Clairsville, Ohio.

       17.     Defendant Murray Energy Holdings Co. (“Holdings”) is a Delaware corporation

with its principal place of business in St. Clairsville, Ohio.

       18.     Defendant GLAS Trust Company LLC (“GLAS”) is Administrative Agent with

respect to the term loans issued pursuant to the Superpriority Credit and Guaranty Agreement

dated as of June 29, 2018 (hereinafter, “New Term Loans” and “Superpriority Credit

Agreement”). GLAS also served as predecessor administrative agent with respect to the existing

Term Loans under the Credit Agreement. The allegations against GLAS are limited to its actions

and role serving as Administrative Agent under these agreements.

       19.     Defendant U.S. Bank, N.A. (“U.S. Bank”) is collateral trustee with respect to the

Second Amended and Restated Collateral Trust Agreement, dated as of June 29, 2018 (the

“Collateral Trust Agreement”), the Second Amended and Restated Intercreditor Agreement,



                                                   5
Case 2:19-ap-02143       Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                   Document      Page 6 of 32



dated as of June 29, 2018 (the “Intercreditor Agreement”), and the Specified Collateral Trust

Agreement, dated as of June 29, 2018 (the “Specified Collateral Trust Agreement”).              The

allegations against U.S. Bank are limited to its actions and role serving as collateral trustee under

these agreements.

                                   STATEMENT OF FACTS

                                     The Credit Agreement

       20.     In March 2015, the Company agreed to pay cash consideration of approximately

$1.37 billion to acquire an interest in Foresight Energy GP LLC and Foresight Energy LP, a

producer of thermal coal that operates four mines in the Illinois Basin.

       21.     In order to fund that acquisition, the Company and Holdings entered into the

Credit Agreement, dated April 16, 2015 (and, as amended on August 15, 2016 and November 10,

2016, the “Credit Agreement,” attached here as Exhibit 1), which created—and provided the

terms that governed—a $2,000,000,000 Senior Secured Term Loan Facility. The proceeds of

that facility were also intended to be used to refinance existing debt and for general corporate

purposes.

       22.     To secure the term loans issued pursuant to the Credit Agreement (the “Term

Loans”), the lenders were granted a first priority lien on certain fixed asset collateral (such as

real estate and equipment) (“Term Loan Collateral”), as well as a second priority lien on certain

asset-backed loan collateral (such as accounts receivable, inventory, and cash) (“ABL

Collateral”). These lien priorities were established in, among other documents, (a) the Amended

and Restated Collateral Trust Agreement, dated December 5, 2013 (the “2013 Collateral Trust

Agreement,” attached here as Exhibit 2), which set forth the terms on which the Collateral




                                                 6
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                  Document      Page 7 of 32



Trustee2 had been appointed to, among other things, distribute the collateral securing the Term

Loans and other debt; and (b) the Amended and Restated Intercreditor Agreement, dated April

16, 2015 (the “2015 Intercreditor Agreement,” attached here as Exhibit 3), which set forth the

agreement between the Collateral Trustee, on behalf of the term debt holders, on the one hand,

and the ABL Agent, on behalf of the asset-backed lenders, on the other, as to their respective

rights and obligations in the Term Loan Collateral, ABL Collateral, and other assets.

       23.      The Term Loans were also guaranteed by certain Murray Energy subsidiaries.

       24.      The Credit Agreement contained multiple provisions intended to protect the Term

Loan lenders.

       25.      Critically, Section 2.17 (“Ratable Sharing”) prevented the Company from

extending preferential treatment to any subset of the Term Loan Lenders (with limited

exception). Specifically, Section 2.17 provided that if any Lender received a “payment” from

the Company, the Lender was required to share that payment on a pro rata basis with all other

Lenders. This ensured that each Term Loan lender would receive its fair share of any payments

made on the Term Loans. This provision applied regardless whether such “payment” came in

the form of a cash payment or otherwise: Section 2.17 applied to, inter alia, any “payment or

reduction of a proportion of the aggregate amount of principal, interest, fees, and other amounts

then due and owing” whether “by voluntary payment . . . or by the enforcement of any right

under the Credit Documents or otherwise.” Ex. 1, Credit Agreement, § 2.17 (emphasis added).

       26.      The Ratable Sharing provision prevented the Company from giving particular

Lenders preferential treatment, and was similar to Section 2.16(c)’s separate requirement that

payments be disbursed to Lenders on a pro rata basis. The 2013 Collateral Trust Agreement

2
 Capitalized terms shall have the meanings ascribed to them in the respective agreements unless
otherwise defined herein.
                                                7
Case 2:19-ap-02143       Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                   Document      Page 8 of 32



similarly provided that proceeds from the enforcement of any collateral would be shared pro rata

among Lenders holding the same priority. See Ex. 2, 2013 Collateral Trust Agreement, § 3.4(a).

       27.     Although ratable sharing is critical to ensure that borrowers do not extend

preferential treatment to a subset of lenders, there are limited circumstances in which non-pro

rata payments may be in the best interest of both the borrower and all of its lenders. One such

circumstance is when loans are trading below par. In such a circumstance, a borrower can de-

lever and improve its financial stability by repurchasing its loans at a discount to par from those

lenders willing to sell, and then cancelling such loans.

       28.     To accommodate such de-levering purchases by the Company, Section 10.6(i) of

the Credit Agreement contained an express exception to Section 2.17’s ratable sharing

requirement. It allowed the Company to repurchase loans through a “modified Dutch auction”

that would be offered on equal terms to all Term Loan lenders.3 The Company would give

notice that it intended to purchase a certain amount of loans at some price within a stated range

of discounts to par. See Ex. 1, Credit Agreement, § 10.6(i); Exhibit M to Credit Agreement

(“Exhibit M”) at M-1. Lenders would then bid the greatest discount to par (i.e., the lowest dollar

value) at which they would be willing to sell. See Ex. 1, Credit Agreement, § 10.6(i); Exhibit M

at M-2. The greatest discount to par that would enable the Borrower to purchase the full amount

of loans it had announced was the “Applicable Threshold Price.” Exhibit M at M-2. Any

Lender who bid lower than the Applicable Threshold Price would sell its Term Loans at the price

it bid, not the Applicable Threshold Price. That ensured the Company would receive the highest

available discount to par across the aggregate Term Loan principal it was purchasing—meaning

3
  “Investopedia describes a modified Dutch auction as a sales technique for selling stock shares
where the purchase bid starts high and gradually drops until enough bids are placed to sell all of
the available shares at once.” See https://www.reference.com/business-finance/modified-dutch-
auction-a75058451b73339e
                                                 8
Case 2:19-ap-02143        Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                    Document      Page 9 of 32



the Company would be de-levering to the maximum extent possible, and thus safeguarding the

interests of those Lenders who elected not to participate in the auction.

       29.     Upon repurchase pursuant to Section 10.6(i), the Term Loans would be “cancelled

for all purposes and no longer outstanding,” Ex. 1, Credit Agreement, § 10.6(i)(ii), ensuring both

(1) that the transaction actually de-levered the company; and (2) that the Company could not

exercise lender rights that might otherwise enable it to oppress non-participating Lenders (i.e., by

voting for self-interested Credit Document amendments or by directing action by the

Administrative Agent or Collateral Trustee). All of this ensured that, if non-pro rata payments

were to be made, Term Loan lenders would be offered a meaningful choice: sell their Term

Loans at an acceptable discount to par or stand pat and remain a creditor to a healthier company.

       30.     To further protect the Term Loan lenders, and to safeguard their first priority lien

on the Term Loan Collateral, the Credit Agreement also placed restrictions on the Company’s

ability to incur additional debt and liens.

       31.     Section 6.2, for example, prohibited the Company from creating or incurring any

new Liens except under certain, limited circumstances.

       32.     In addition, Section 6.1 of the Credit Agreement prohibited the Company, as well

as certain subsidiaries, from incurring any Indebtedness except for certain enumerated purposes

and/or subject to certain requirements.

       33.     Section 6.1 also limited the Company’s ability to incur debt to refinance the Term

Loans, including by circumscribing the scenarios in which the Company could incur Refinancing

Indebtedness and by providing that such Refinancing Indebtedness could not be senior to, or

have superior rights to collateral than, the Term Loans under the Credit Agreement.




                                                 9
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                   Document     Page 10 of 32



       34.      For example, Section 6.1(s) provided that the Company could incur Refinancing

Indebtedness but only if (i) all of the cash proceeds were applied solely to the prepayment of

Term Loans on a dollar-for-dollar basis, and (ii) “no Default or Event of Default shall have

occurred and be continuing or would result therefrom.”

       35.      Any Refinancing Indebtedness was also required to be equal in priority (“pari

passu”) or subordinate to Term Loans under the Credit Agreement. The Credit Agreement

achieved this by requiring, as applicable here, Refinancing Indebtedness to be Permitted First

Lien Priority Refinancing Debt, which forbade the issuance of debt senior to the Term Loans.

Specifically:

                “Permitted First Lien Priority Refinancing Debt” means any
                secured Indebtedness . . . incurred by Borrower in the form of one
                or more series of senior secured notes or loans; provided that such
                Indebtedness is . . . secured by Liens on the Collateral (x) on a pari
                passu basis . . . with the Liens securing Obligations under the
                Credit Documents pursuant to the Collateral Trust Agreement . . . .

Ex. 1, Credit Agreement, § 1.1 at p. 41.

       36.      The Credit Agreement also limited the Company’s ability to pledge additional

collateral, or to have its subsidiaries make additional guarantees, in support of Refinancing

Indebtedness.

       37.      First, the Credit Agreement restricted the ability of the Company to secure

Refinancing Indebtedness with assets other than those securing the Term Loans, unless those

assets were also made part of the collateral securing the Term Loans.             The definition of

Permitted First Lien Priority Refinancing Debt provided that such debt shall not be “secured by

any property or assets of Holdings, Borrower or any Restricted Subsidiary other than the

Collateral [i.e., the property in which Liens are purported to be granted as security] unless such




                                                 10
Case 2:19-ap-02143         Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                    Document     Page 11 of 32



property or assets are made a portion of the Collateral hereunder.” Ex. 1, Credit Agreement, §

1.1 at p. 41 (sub-part (ii)).

        38.     Second, the Credit Agreement prohibited the Company from issuing Refinancing

Indebtedness guaranteed by additional subsidiaries, unless those subsidiaries were also made

guarantors of the Term Loans. The definition of Refinancing Indebtedness stated that such debt

may not be “guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors (unless

concurrently with or promptly after the closing of such Indebtedness, such Person becomes a

Borrower or Guarantor hereunder) . . . .” Ex. 1, Credit Agreement, § 1.1 at p. 45-46.

        39.     Other provisions governing the restructuring or refinancing of the loans likewise

provided protections to the Term Loan lenders.

        40.     For example, Section 2.25 (“Extensions of Loans”) placed restrictions on the

Company’s ability to extend the maturities of the Term Loans. In particular, while Section 2.25

permitted the Company to agree with one or more Lenders to extend the maturities of their Term

Loans, it provided protections to the non-extending Term Loan lenders. Among other things—

and consistent with the Credit Agreement’s mandate that Lenders be treated equitably and on a

pro rata basis—offers to extend a Class of loans had to be made “on a pro rata basis” and “on the

same terms” to each Lender in the Class. Ex. 1, Credit Agreement, § 2.25(a). Further, the

extended term loans were not permitted to be “secured by any Collateral or other assets of any

Credit Party that [did] not also secure” the existing Term Loans, and Extending Lenders could

not be repaid without “at least pro rata repayment of the applicable Existing Loans.” Ex. 1,

Credit Agreement, § 2.25(c)(ii). The Extended Loans were also required to have, except as

otherwise provided, the same or less restrictive terms as the existing class of loans. Id.




                                                 11
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                   Document     Page 12 of 32



        41.     Section 10.5 permitted the refinancing of all outstanding Term Loans with

replacement loans.     But it similarly required that, except as otherwise provided, all terms

applicable to the Replacement Term Loans must be “substantially identical to,” or “less

favorable” to the Lenders than, the Term Loans.

        42.     Section 10.5 also contained a number of other provisions that circumscribed

Company’s ability to restructure the debt by amending the Credit Agreement.

        43.     For example, Section 10.5(b)(vi) prohibited without the written consent of any

“directly adversely affected” Lender an amendment whose “effect . . . would . . . reduce the

principal amount of any Loan.”         (Notably, this provision did not require the reduction in

principal to be to the Loans of such affected Lender.)

        44.     In addition, all Lenders needed to consent to an amendment that would have the

effect of “releas[ing] all or substantially all of the Collateral.” Id. § 10.5(b)(ix).

                                The 2018 Refinancing Transaction

        45.     In June 2018, the Company announced that it had agreed with certain of its

lenders and noteholders—including some of its Term Loan lenders—to complete what it

described in press releases as a “refinancing transaction” to “extend[] upcoming debt maturities”

(the “2018 Refinancing Transaction”). 4 The transactions were consummated pursuant to the

terms of a Transaction Support Agreement dated as of June 4, 2018.



4
  See Press Release, Murray Energy Corporation Announces Refinancing Transactions and
Receipt of Support from More than a Majority of Lenders and Noteholders (June 4, 2018),
available at https://www.prnewswire.com/news-releases/murray-energy-corporation-announces-
refinancing-transactions-and-receipt-of-support-from-more-than-a-majority-of-lenders-and-
noteholders-300658805.html; Press Release, Murray Energy Corporation Announces
Completion of Refinancing Transactions to Extend Maturities, Reduce Indebtedness and Lower
Cash Interest Payments (July 2, 2018), available at https://www.prnewswire.com/news-
releases/murray-energy-corporation-announces-completion-of-refinancing-transactions-to-
extend-maturities-reduce-indebtedness-and-lower-cash-interest-payments-300675501.html.
                                                   12
Case 2:19-ap-02143      Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                 Document     Page 13 of 32



       46.    As part of the 2018 Refinancing Transaction, the Company executed what it

described as an “exchange” with Lenders under the Credit Agreement, through which the

participating lenders received New Term Loans, maturing 2022, governed by the Superpriority

Credit Agreement. In its marketing materials, the Company described the 2018 Refinancing

Transaction as a “Term Loan Extension” and asked that “existing holders amend and extend”

their Term Loans.    Ex. 6, Murray Energy Corporation, Transaction Overview, at 4.           The

Company also executed a similar “exchange” related to certain of its outstanding notes.

       47.    Notwithstanding the covenants in the Credit Agreement that restricted the

Company’s ability to incur Indebtedness, the New Term Loans purported to be secured by a lien

on the Term Loan Collateral that ranked senior to the liens securing the Term Loans.

       48.    The New Term Loans were also guaranteed by additional subsidiaries and secured

by additional collateral, none of which was made available to the non-exchanging Term Loan

lenders. In particular, the New Term Loans were guaranteed by Murray Kentucky Energy, Inc.

(and its subsidiaries) and Murray South America, Inc., in addition to existing guarantors. They

were also secured with additional collateral: a pledge of 100% of the stock of Murray South

America, Inc. and Murray Kentucky Energy, Inc., liens on assets of Murray Kentucky Energy,

Inc. and its subsidiaries, certain of Murray Energy Corp.’s indirect equity interests in entities

with operations in Colombia, and Murray Energy Corp.’s indirect equity interests in Javelin

Global Commodities Holdings LLP.

       49.    Notably, the Company did not effectuate the 2018 Refinancing Transaction by

expressly invoking any of the mechanisms in the Credit Agreement providing for the refinancing

or extension of the Term Loans, such as in Sections 2.25 or 6.1(s) above, because the Company

knew that those refinancing provisions plainly forbade it from granting senior liens or new



                                               13
Case 2:19-ap-02143      Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                 Document     Page 14 of 32



guarantors in connection with the 2018 Refinancing Transaction. So the Company attempted to

circumvent those restrictions by conducting this exchange through an interrelated and

interdependent series of actions, as described in the Waiver, Consent, and Amendment No. 3 to

the Credit Agreement (the “Third Amendment”). The Third Amendment is attached here as

Exhibit 4.

       50.     Among other things, the Third Amendment contemplated that the Company

would enter into the Superpriority Credit Agreement. This Superpriority Credit Agreement in

turn enabled the creation of the New Term Loans, which, as discussed above, purported to be

secured by a lien on the collateral securing the Term Loans that ranked senior to the liens

securing the Term Loans, in addition to being backed by additional guarantees and collateral. As

described above, all of these features—the creation of liens senior to the Term Loans and

securing those liens by guarantees and collateral not available to the Term Loans—violated the

refinancing and new indebtedness provisions of the Credit Agreement.

       51.     The Company also proposed to conduct an auction (the “Specified Auction”) in

which it would offer to exchange the Term Loans for the same principal amount of New Term

Loans. The Company purported to conduct this auction pursuant to Section 10.6(i) of the Credit

Agreement and as outlined in the Auction Notice, attached here as Exhibit 5. Notably, the

Company referred to the transaction as a refinancing in its public statements (and has continued

to refer to it as part of a “refinancing” in its statements made in this Court).5 Upon information

and belief, the Company invoked the Credit Agreement’s modified Dutch auction provision



5
  See Declaration of Robert D. Moore, ¶ 76 (Doc. 10), Case No. 19-56885 (Oct. 19, 2019) (“The
refinancing through the 2018 TSA resulted in an extension of Murray’s existing Term Loan
maturities by approximately two and a half years on $1.7 billion in debt and an extension of
Murray’s existing 2L Notes due 2021 maturities by over three years on an additional $500
million in debt.”).
                                               14
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58              Desc Main
                                  Document     Page 15 of 32



because it understood that this admitted “refinancing” ran afoul of many of the Credit

Agreement’s restrictions on and criteria for a refinancing.

       52.     The Company also invoked the modified Dutch auction provision to circumvent

another restriction in the Credit Agreement: Section 2.17’s requirement that Lenders share pro

rata any payments (cash or otherwise) that they received with respect to the Term Loans. As

discussed, purchases made pursuant to the modified Dutch auction procedures in Section 10.6(i)

were an exception to this rule. Thus, the Company hoped to disguise its refinancing as a

modified Dutch auction—which allowed for it to acquire Term Loans on a non-pro rata basis—

because Section 2.17 plainly barred a debt exchange in which participating lenders were granted

valuable consideration as a condition to their participation (and thus, by definition, not extended

pro rata to non-participating lenders).

       53.     In addition, the Third Amendment called for the modification of several of the

agreements related to the Term Loans, including the Credit Agreement itself.

       54.     Among other things, Section 2 of the Third Amendment directed that the Credit

Agreement be amended to permit the Superpriority Credit Agreement and New Term Loans (the

“Third Amended Credit Agreement”). The Third Amendment also removed the covenants in

Section 6, discussed above, that restricted the Company’s ability to incur Indebtedness and

Liens. See Ex. 4, Third Amendment, § 2(l).

       55.     Section 2 also amended the agreements establishing the debtholders’ relative

priority rights in the collateral. It provided that the Collateral Trust and Intercreditor agreements

would be amended and inserted into the Third Amended Credit Agreement and directed the

Administrative Agent and Collateral Trustee to execute and deliver the amendments to those

agreements (as well as amendments to other Collateral Documents).                See Ex. 4, Third



                                                 15
Case 2:19-ap-02143         Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58         Desc Main
                                    Document     Page 16 of 32



Amendment, § 2(d), (e), (f), (i). Among other things, the amendments to these agreements had

the effect of granting the New Term Loans priority in the Term Loan Collateral vis-à-vis the

existing Term Loans. See, e.g., Ex. 4, Third Amendment, Exhibit O, §§ 2.6 & 3.4.

         56.      The Third Amendment was executed on June 29, 2018. A majority of the Term

Loan lenders (the “Consenting Lenders”) purported to consent to the Third Amendment,

notwithstanding that they had irrevocably agreed to exchange their Term Loans under the Credit

Agreement for New Term Loans under the Superpriority Credit Agreement, and so the Existing

Term Loans that they purported to vote were to be extinguished “substantially simultaneous[ly]”

with the tabulation of those very votes.

         57.      The Third Amendment did not receive unanimous consent. The current holders

of the Term Loans were not Consenting Lenders.

         58.      The 2018 Refinancing Transaction resulted in Term Loans representing

approximately 97 percent of principal amount outstanding being “exchange[d]” for New Term

Loans.

               The Third Amendment—And The Actions It Enabled—Were Invalid

               The Third Amendment Was Ineffective Because The 2018 Refinancing Transaction
                            Violated The Credit Agreement In Multiple Respects

         59.      Section 2 of the Third Amendment—and therefore the actions that effectuated the

2018 Refinancing—were invalid by the Third Amendment’s own terms. This is because the

effectiveness of Section 2 of the Third Amendment was “subject to the substantially

simultaneous satisfaction” of several conditions, including that “no Default or Event of Default

shall have occurred and be continuing or would result from the consummation of the Specified

Auction.” See Ex. 4, Third Amendment, § 4(b). The 2018 Refinancing violated the Credit

Agreement in multiple respects, resulting in several Defaults or Events of Default that prevented

                                                 16
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                  Document     Page 17 of 32



Section 2 from taking effect. Accordingly, the Term Loan holders retain the rights they had prior

to the 2018 Refinancing Transactions, including that they are the true senior and first lien lenders

with respect to the Term Loan Collateral.

       60.     The 2018 Refinancing Transaction violated Section 10.6(i) of the Credit

Agreement in at least two respects. As relevant here, Section 10.6(i) permitted the Company to

acquire the existing loans, on a non-pro rata basis, through “one or more modified Dutch

auctions.” As described above, the Company invoked Section 10.6(i) to exchange the New Term

Loans for the existing Term Loans. But the Specified Auction violated this provision, which in

turn constitutes a Default under Section 8.1(e).

       61.     First, the 2018 Refinancing resulted in a breach of Section 10.6(i) because the so-

called “auction” in which the Consenting Lenders exchanged their existing Term Loans for New

Term Loans was not a real “modified Dutch auction” as required by that provision.

       62.      Critically, the Company did not specify a “range” of discounts to par at which it

would be willing to purchase the Term Loans, as is typical in a modified Dutch auction and as is

contemplated by the modified Dutch auction procedures outlined in Exhibit M to the Credit

Agreement. Rather, the Company offered a so-called “Discount Range” that was neither a

“discount” nor a “range”: “Not less than $1,000 nor greater than $1,000 [principal amount of

New Term Loans] per $1,000 principal amount of [Term Loans].” See Ex. 5, Auction Notice, at

1. Instead of seeking to purchase (and cancel) debt at a discount to par, thus de-levering the

Company, the Company sought to purchase the Term Loans at par in exchange for more debt.

And instead of seeking bids to get the best price for the Company, lenders were told simply to

agree (or not) to the predetermined consideration offered by the Company at the time it

announced the Specified Auction.



                                                   17
Case 2:19-ap-02143      Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                 Document     Page 18 of 32



       63.     And this debt-for-debt exchange diverged sharply from the cash “repurchase”

contemplated by Section 10.6(i) and Exhibit M. That this repurchase was meant to be a cash

transaction is shown by Section 2.14(d)’s mandate that the Company make prepayments out of

excess cash flow—that provision subtracts “amounts actually paid to repurchase Loans pursuant

to Section 10.6(i)” from the sum owed. Ex. 1, Credit Agreement, § 2.14(d).

       64.     Second, the 2018 Refinancing Transaction violated Section 10.6(i) because the

Company was permitted to purchase Term Loans only “so long as no Default or Event of Default

has occurred and is continuing or would result therefrom.” A Default “would”—and did—

“result” from the Specified Auction because, in conducting this auction, the Borrower incurred

indebtedness (i.e., the New Term Loans) and Liens in breach of the negative covenants of

Sections 6.1 and 6.2.

       65.     As described above, the Credit Agreement prohibited the Company from

incurring Indebtedness except in the circumstances and/or subject to the requirements specified

in Sections 6.1 and 6.2. The New Term Loans did not fall within any of the enumerated

exceptions.

       66.     For the reasons explained above, even if the issuance of the New Term Loans did

fall within one or more of the enumerated exceptions, the New Term Loans would not qualify as

Refinancing Indebtedness permitted under the Credit Agreement because they purported to be

senior to—not pari passu with—the existing Term Loans. In other words, the 2018 Refinancing

Transaction had the effect of impermissibly subordinating the rights of the Term Loan lenders—

they would no longer have the first lien priority rights in Term Loan Collateral guaranteed by the

Credit Agreement.




                                               18
Case 2:19-ap-02143      Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58             Desc Main
                                 Document     Page 19 of 32



       67.     The New Term Loans also were backed by additional guarantees and were

secured by additional collateral as compared to the Term Loans in plain contravention of the

Credit Agreement provisions discussed above.

       68.     While Section 2 of the Third Amendment purported to remove these various

restrictions, those amendments were not valid for the reasons described in ¶¶ 59-90.

       69.     A breach of Section 6 of the Credit Agreement constituted an Event of Default

under Section 8.1(c). Accordingly, the Specified Auction violated Section 10.6(i) because an

Event of Default “would result therefrom.”

       70.     All of these violations of Section 10.6(i)—the provision that governed the terms

of the auction—constituted a Default under the Credit Agreement.             Because the Third

Amendment provided that it would become effective only if no default resulted from the

Auction, the conditions to the effectiveness of Section 2 of the Third Amendment were not

satisfied. See Ex. 4, Third Amendment, § 4(b).

       71.     This condition to the effectiveness of the Third Amendment also was not satisfied

because several other Defaults or Events of Default would have “occurred and be continuing or

would result from the consummation of the Specified Auction.” See Ex. 4, Third Amendment,

§ 4(b). In addition to violating Section 10.6(i), the Specified Auction—and, more specifically,

the issuance of the New Term Loans it enabled—resulted in an independent breach of the

negative indebtedness covenants in Section 6.1 of the Credit Agreement (for the same reasons

explained above) and, accordingly, an Event of Default. The Specified Auction also resulted in

an Event of Default because it caused a breach of the covenants in Section 6.2 of the Credit

Agreement that restricted the Company’s ability to incur liens. These violations, too, prevented

the effectiveness of the Third Amendment.



                                                 19
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                  Document     Page 20 of 32



                           The Third Amendment Failed To Comply With The
                           Requirements For Amending The Credit Agreement

       72.     Separately, the Third Amendment was invalid because it was enacted without the

requisite consent of the existing lenders in violation of Section 10.5(b) of the Credit Agreement.

This is so for three independent reasons.

       73.     First, the Third Amendment is invalid because it was enacted without adequate

consent, even assuming (incorrectly) that only a majority vote was required. Indeed, not a single

valid vote was registered in favor of the Third Amendment—the Consenting Lenders had no

ability to assent to the Third Amendment because their Loans were to be extinguished in

connection with the Specified Auction.

       74.     With limited exception, Section 10.5(a) required (at a minimum) that lenders

holding a majority of the Loans (i.e., the Requisite Lenders) provide their written consent to any

amendment, modification, termination or waiver of any provision of the Credit Agreement (with

additional consents being required for certain amendments).

       75.     Pursuant to Section 10.6(i)(ii), loans assigned to the Borrower in a modified

Dutch auction—and, thus, the voting power of those loans—are extinguished. Section 10.6(i)(ii)

provides that the “Term Loans so repurchased shall, without further action by any Person, be

deemed cancelled for all purposes and no longer outstanding” for “all purposes of this

Agreement and all other Credit Documents, including, but not limited to . . . the making of any

request, demand, authorization, direction, notice, consent or waiver under this Agreement or any

other Credit Document” and “the determination of Requisite Lenders, or for any similar or

related purpose, under this Agreement or any other Credit Document.”

       76.     The Specified Auction, the Third Amendment, and the Superpriority Credit

Agreement were interdependent “part[s] of the same transaction.” Mot. to Dismiss, at 14, ¶ 34


                                               20
Case 2:19-ap-02143      Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                 Document     Page 21 of 32



(Doc. No. 40). The Credit Documents had to be modified to accommodate the terms of the

Superpriority Loans. The Third Amendment’s modifications would not take effect until, inter

alia, “[t]he Retiring Administrative Agent shall have received a counterpart of this Agreement,

executed and delivered by . . . those Consenting Term B Lenders which together constitute

Requisite Lenders” and “the Retiring Administrative Agent, the Successor Administrative Agent

and the Auction Manager under the Specified Auction shall have received a fully executed

conformed copy of the Superpriority Credit Agreement and evidence reasonably satisfactory . . .

that the Superpriority Credit Agreement is or will become in full force and effect.” Ex. 4, Third

Amendment §§ 3(a), 4(f).

       77.    A Lender who wished to participate in the 2018 Refinancing Transaction

executed a single “Lender Consent.” Ex. 4, Third Amendment, Annex 1 at 1. That consent

required the Lender to execute four signature pages, which would be used to authorize the

necessary amendments and enter into the Superpriority Credit Agreement. Id. Critically, the

consent also irrevocably committed the Lender to selling its loans via the Specified Auction.

Executing the Lender Consent caused a Consenting Lender’s “executed signature page” to be

“attached to the Return Bid.” Id. That, in turn, “obligate[d] the Lender to sell” the entire

principal amount of the Lender’s Term Loans. Ex. 5, Auction Notice, Return Bid. These Lender

Consents were due on June 14, 2018, more than two weeks before the 2018 Refinancing

Transaction closed on June 29. Ex. 5, Auction Notice. The Third Amendment’s modifications

to the Credit Documents thus hinged on the majority vote of the very lenders who had already

committed themselves to surrendering their Existing Loans to be extinguished.

       78.    As discussed above, Section 10.6(i)(ii) prohibited the Company from exercising

the voting rights of loans it repurchases. And for good reason. If a borrower could exercise



                                               21
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58          Desc Main
                                  Document     Page 22 of 32



lender rights following a non-pro rata buyback, it could leverage the “rights” of lenders who no

longer have any interest in the loans in order to oppress non-consenting lenders.

       79.     Here, the Consenting Lenders’ Term Loans had been effectively repurchased

through those Lenders’ irrevocable commitment to sell them in the Specified Auction. It defies

reason that the Company could evade the prohibition on exercising lender rights by buying the

zombified votes of lenders who, through the very same transaction, would cease to be governed

by the Credit Agreement.

       80.     This is especially so because Section 10.6(i)(ii) provided that “Following

repurchase by Borrower” and “without further action by any Person,” the Term Loans would

be “deemed cancelled for all purposes and no longer outstanding.” Ex. 1, Credit Agreement,

§10.6(i)(ii) (emphasis added). The Term Loans were, by all accounts, “repurchased” by the

Company once the participating lenders and the Company committed irrevocably to the 2018

Refinancing Transaction. That commitment occurred, by necessity, before the votes were tallied

to approve the Third Amendment—at which point the Term Loans repurchased by the Company

were incapable of being used to effect any “consent or waiver under [the Credit] Agreement.”

Id.

       81.     The Consenting Lenders’ votes therefore could not count towards the “Requisite

Lenders” needed for amendment. Because those votes were needed to achieve the majority

constituting the “Requisite Lenders,” the amendments, waivers, and consents in the Third

Amendment were ineffective.

       82.     Second, and in the alternative, Section 10.5(b) of the Credit Agreement required

unanimous consent of the Lenders if an amendment had “the effect” of releasing “all or

substantially all” of the collateral securing the Term Loans. It provided, in relevant part, that



                                                22
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58              Desc Main
                                  Document     Page 23 of 32



“[w]ithout the written consent of each Lender (other than a Defaulting Lender) that would be

directly adversely affected thereby . . . no amendment . . . shall be effective if the effect thereof

would . . . (ix) release all or substantially all of the Collateral.”      This provision required

unanimous consent because all Lenders were deemed to be “directly affected thereby with

respect to” any such amendment.

       83.     The 2018 Refinancing Transaction had the effect of releasing all or substantially

all of the Collateral, because it purported to subordinate the Term Loans to the New Term Loans.

By granting to the New Term Loans “superpriority” rights in the Term Loan Collateral, the 2018

Refinancing all but assured that the collateral—or substantially all of it—would not be available

for the benefit of the Term Loans. This is evidenced by the fact that none of the third-party

sources with whom Murray Energy’s advisors discussed potential debtor-in-possession financing

“indicated a willingness to provide the Debtors with new money financing on an unsecured,

junior-lien, or pari passu basis.” Postpetition Financing Motion, ¶ 46 (Doc. 28), Case No. 19-

56885 (Oct. 29, 2019).

       84.     However, not all of the Lenders consented to the Third Amendment.

       85.     Because the Third Amendment lacked unanimous written consent, the

amendments, waivers, and consents in the Third Amendment (other than in Section 1) were

ineffective.

       86.     Third, Section 10.5(b) of the Credit Agreement required the consent of all lenders

“that would be directly adversely affected” if an amendment would have “the effect” of

“reduc[ing] the principal amount of any Loan.” Ex. 1, Credit Agreement, § 10.5(b), (b)(vi).




                                                 23
Case 2:19-ap-02143      Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58              Desc Main
                                 Document     Page 24 of 32



       87.     The 2018 Refinancing Transaction reduced the principal of each Consenting

Lender’s Term Loans to $0, resulting in a 97% reduction in the aggregate outstanding Term

Loan principal.

       88.     The Third Amendment enabled the 2018 Refinancing Transaction and thus had

“the effect” of “reduc[ing] the principal amount of any Loan.”

       89.     The non-Consenting Term Loan lenders were “directly adversely affected” by this

amendment because the 2018 Refinancing Transaction purported to subordinate their priority

and encumber additional collateral and guarantors that did not secure the Term Loans.

       90.     As above, because each adversely affected Lender did not consent, the

amendments, waivers, and consents in the Third Amendment (other than in Section 1) were

ineffective.

                          The Third Amendment Failed To Comply With The
                   Requirements For Amending The 2013 Collateral Trust Agreement

       91.     The 2013 Collateral Trust Agreement required “the consent of the requisite

percentage or number of holders of each Series of Secured Debt so affected” for amendments

that would “reduce[], impair[] or adversely affect[] the rights of any holders of Secured

Obligations” to “share in the order of application” of Collateral set forth in Section 3.4 of that

agreement. Ex. 2, 2013 Collateral Trust Agreement, § 7.1(a)(2)(B).

       92.     By adding the “Superpriority Lien Representatives” to the order of application

described in Section 3.4, the Third Amendment purported to amend the 2013 Collateral Trust

Agreement to subordinate non-consenting Lenders in the waterfall, and so impaired those

Lenders’ rights to share in the order of application set forth in the 2013 Collateral Trust

Agreement.




                                               24
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                   Document     Page 25 of 32



       93.       For the same reason the Consenting Lenders could not be counted towards the

Requisite Lenders to amend the Credit Agreement, they could not be counted towards the

“requisite number of holders of each Series of Secured Debt so affected” to amend the 2013

Collateral Trust Agreement.

       94.       Because the Consenting Lenders’ votes were needed to achieve the majority that,

at minimum, was necessary to constitute the “requisite percentage or number of holders of each

Series of Secured Debt so affected,” the amendments to the 2013 Collateral Trust Agreement

were ineffective.

                             Because The Third Amendment Was Ineffective,
                         The Actions It Authorized And Enabled Were Also Invalid

       95.       As described above, the relevant portions of the Third Amendment were

ineffective either because the conditions to their effectiveness were not satisfied or because they

failed to comply with the procedures for amendment set forth in the Credit Agreement and the

2013 Collateral Trust Agreement.

       96.       Because the relevant portions of the Third Amendment failed to become effective

by either their own terms, or by violating the Credit Agreement and the 2013 Collateral Trust

Agreement, the actions the Third Amendment authorized and enabled were also invalid.

Accordingly, the amendments to the agreements governing the relative priorities of the loans

(such as the 2013 Collateral Trust Agreement and 2015 Intercreditor Agreement) are

unenforceable.

       97.       As a result, the Term Loan holders retain the rights they had prior to the 2018

Refinancing Transaction, including that they are the true senior and first lien lenders with respect

to the Term Loan Collateral. This means, among other things, that the liens granted to the New




                                                25
Case 2:19-ap-02143       Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                  Document     Page 26 of 32



Term Loan lenders are actually subordinate to the liens of the Term Loan lenders,

notwithstanding the “superpriority” status they were purportedly granted.

         Even If The Third Amendment Were Valid, The 2018 Refinancing Transaction Is
           Ineffective Because It Extended Loan Maturities Using Additional Collateral

       98.     Section 2.25 of the Credit Agreement set forth requirements for extending the

maturities of Term Loans.      “The consummation and effectiveness of each Extension” was

conditioned, inter alia, on the requirement that Extended Loans may not “be secured by any

Collateral or other assets of any Credit Party that does not also secure the Existing Loans.” Ex.

1, Credit Agreement, § 2.25(c), (c)(ii).

       99.     In promoting the 2018 Refinancing Transaction, the Company described that

transaction as a “Term Loan Extension,” in which “existing holders [would] amend and extend”

their Term Loans “in order to, among other things, extend the maturities by 2.5 years to October

2022.” Ex. 6, Murray Energy Corporation, Transaction Overview, at 4. The Company so

described the 2018 Refinancing even though the same marketing document also contemplated

that “[p]articipating lenders w[ould] enter into a new super-priority credit agreement.” Id. at 6.

The Company thus believed that the transaction constituted a “Term Loan Extension,” even

though the transaction contemplated a rollover and new credit agreement.

       100.    The Superpriority Loans were, in substance, Extended Loans subject to

Section 2.25’s requirements. As the Company has explained, the transaction “allowed Murray to

keep the same rates and substantially similar terms, but with a longer maturity horizon that

pushed out repayment into 2022.” Mot. to Dismiss, at 3, ¶ 8 (Doc. No. 40).

       101.    The Superpriority Loans purported to be secured by new collateral in

contravention of Section 2.25’s requirements.       For that reason, even assuming the Third




                                               26
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                   Document     Page 27 of 32



Amendment was effective and the Specified Auction was otherwise a bona fide modified Dutch

auction, the 2018 Refinancing Transaction was ineffective under Section 2.25(c).

                            FIRST CLAIM FOR RELIEF
  (Against the Murray Energy Defendants, Defendant GLAS, and Defendant U.S. Bank)

Declaratory Judgment That The 2018 Refinancing Was Invalid Because The Conditions To
                      The Third Amendment Were Not Satisfied

        102.     Plaintiff repeats the prior allegations as if the same were made part of and fully

set forth at length herein.

        103.     Pursuant to Federal Rule of Bankruptcy Procedure 7001(9) and 28 U.S.C. §§

2201 and 2202, this Court is authorized to issue a declaratory judgment.

        104.     The proper interpretation and application of the provisions of the relevant

agreements to the case at hand, including whether the amendments thereto were valid, is a

justiciable, present, and actual controversy between the parties.

        105.     A condition to the effectiveness of Section 2 of the Third Amendment was that

“no Default or Event of Default shall have occurred and be continuing or would result from the

consummation of the Specified Auction.” See Ex. 4, Third Amendment, § 4(b).

        106.     The consummation of the Specified Auction, which was not a “modified Dutch

auction” as contemplated by the Credit Agreement or as that term is universally understood in

the industry, violated the Credit Agreement in multiple respects, including breaches of Sections

10.6(i) and 6.

        107.     Those violations in turn constituted Defaults or Events of Default under the Credit

Agreement.




                                                 27
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                   Document     Page 28 of 32



        108.    Accordingly, the conditions to the effectiveness of Section 2 of the Third

Amendment were not satisfied, because a Default or Event of Default “ha[d] occurred” or would

“be continuing” or “would result from the consummation of the Specified Auction.”

        109.    Therefore, the Third Amendment, and the actions it enabled—including the

Specified Auction, the creation of the New Term Loans, the Superpriority Credit Agreement, and

the amendments to the 2013 Collateral Trust Agreement, 2015 Intercreditor Agreement, and

other collateral documents—were also ineffective.

        110.    By reason of the foregoing, the 2018 Refinancing Transaction was invalid.

        111.    As a result, the Term Loan holders retain the rights they had prior to the 2018

Refinancing Transactions, including that they are the true senior and first lien lenders with

respect to the Term Loan Collateral. This means, among other things, that the liens granted to

the New Term Loan lenders are actually subordinate to the liens of the Term Loan lenders,

notwithstanding the “superpriority” status they were purportedly granted.

                          SECOND CLAIM FOR RELIEF
  (Against the Murray Energy Defendants, Defendant GLAS, and Defendant U.S. Bank)

    Declaratory Judgment That The 2018 Refinancing Was Invalid Because The Credit
    Agreement And The Collateral Trust Agreement Were Amended Without Required
                                      Consents

        112.    Plaintiff repeats the prior allegations as if the same were made part of and fully

set forth at length herein.

        113.    Section 10.6(i)(ii) of the Credit Agreement provided that the “Term Loans so

repurchased [in a modified Dutch auction] shall, without further action by any Person, be

deemed cancelled for all purposes and no longer outstanding” for “all purposes of this

Agreement and all other Credit Documents.”




                                                28
Case 2:19-ap-02143        Doc 46     Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                    Document     Page 29 of 32



        114.    The Consenting Lenders’ Term Loans had been repurchased when their votes

were counted towards the majority needed to amend the Credit Agreement and the 2013

Collateral Trust Agreement.

        115.    Because the Consenting Lenders’ votes were necessary to constitute a majority

required under 10.5(a), the Third Amendment’s modifications to the Credit Agreement and the

Collateral Trust Agreement were ineffective.

        116.    Section 10.5(b) of the Credit Agreement provided that without unanimous written

consent of the lenders “no amendment . . . shall be effective if the effect thereof would . . . (ix)

release all or substantially all of the Collateral.”

        117.    The Third Amendment had the effect of “releas[ing] all or substantially all of the

Collateral.”

        118.    The Third Amendment was not enacted with unanimous written consent of the

lenders.

        119.    Section 10.5(b) of the Credit Agreement required the consent of all lenders “that

would be directly adversely affected” if an amendment would have “the effect” of “reduc[ing]

the principal amount of any Loan.” Ex. 1, Credit Agreement, § 10.5(b), (b)(vi).

        120.    The Third Amendment “had the effect” of “reduc[ing] the principal amount of

any Loan.”

        121.    The Third Amendment was not enacted with the written consent of all directly

adversely affected lenders.

        122.    Because the Third Amendment failed to comply with Section 10.5(a) and/or (b) of

the Credit Agreement, the Third Amendment, and the actions it enabled—including the Specified

Auction, the creation of the New Term Loans, and the amendments to the 2013 Collateral Trust



                                                   29
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58            Desc Main
                                   Document     Page 30 of 32



Agreement, 2015 Intercreditor Agreement, and other collateral documents—were also

ineffective.

        123.     By reason of the foregoing, the 2018 Refinancing Transaction was invalid.

        124.     As a result, the Term Loan holders retain the rights they had prior to the 2018

Refinancing Transactions, including that they are the true senior and first lien lenders with

respect to the Term Loan Collateral. This means, among other things, the liens granted to the

New Term Loan lenders are actually subordinate to the liens of the Term Loan lenders,

notwithstanding the “superpriority” status they were purportedly granted.

                           THIRD CLAIM FOR RELIEF
  (Against the Murray Energy Defendants, Defendant GLAS, and Defendant U.S. Bank)

               Declaratory Judgment That The 2018 Refinancing Was Invalid Because The
                   Company Issued Extended Loans Secured By Additional Collateral

        125.     Plaintiff repeats the prior allegations as if the same were made part of and fully

set forth at length herein.

        126.     Under Section 2.25 of the Credit Agreement, “[t]he consummation and

effectiveness” of Extended Loans was conditioned on the requirement that such loans may not

“be secured by any Collateral or other assets of any Credit Party that does not also secure the

Existing Loans.” Ex. 1, Credit Agreement, § 2.25(c), (c)(ii).

        127.     The Superpriority Loans were, in substance, Extended Loans subject to Section

2.25’s requirements.

        128.     The Superpriority Loans purported to be secured by Collateral that does not also

secure the Existing Loans.

        129.     By reason of the foregoing, the 2018 Refinancing Transaction was invalid.




                                                 30
Case 2:19-ap-02143        Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58           Desc Main
                                   Document     Page 31 of 32



       130.    As a result, the Term Loan holders retain the rights they had prior to the 2018

Refinancing Transactions, including that they are the true senior and first lien lenders with

respect to the Term Loan Collateral. This means, among other things, the liens granted to the

New Term Loan lenders are actually subordinate to the liens of the Term Loan lenders,

notwithstanding the “superpriority” status they were purportedly granted.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Agent, on behalf of the Term Loan lenders, requests that the Court

grant the following relief:

       A.      On the Agent’s first claim for relief, an order (i) declaring that the conditions to
               the effectiveness of Section 2 of the Third Amendment were not satisfied; (ii)
               declaring that Section 2 of the Third Amendment was ineffective and any actions
               taken thereby (including the 2018 Refinancing Transaction and the amendment to
               the 2013 Collateral Trust Agreement) are null and void; (iii) declaring that the
               Specified Auction was not a “modified Dutch auction”; and (iv) declaring the
               Term Loan lenders are the true senior and first lien lenders with respect to the
               Term Loan Collateral.

       B.      On the Agent’s second claim for relief, an order (i) declaring that Section 2 of the
               Third Amendment did not comply with the provisions governing amendment in
               the Credit Agreement and the 2013 Collateral Trust Agreement; (ii) declaring that
               Section 2 of the Third Amendment was ineffective and any actions taken thereby
               (including the 2018 Refinancing Transaction and the amendment to the 2013
               Collateral Trust Agreement) are null and void; and (iii) declaring the Term Loan
               lenders are the true senior and first lien lenders with respect to the Term Loan
               Collateral.

       C.      On the Agent’s third claim for relief, an order (i) declaring that the Superpriority
               Loans constituted Extended Loans under Section 2.25 of the Credit Agreement;
               (ii) declaring that the issuance of the Superpriority Loans violated Section 2.25
               and that the Superpriority Credit Agreement is therefore null and void; and (iii)
               declaring the Term Loan lenders are the true senior and first lien lenders with
               respect to the Term Loan Collateral.




                                                31
Case 2:19-ap-02143    Doc 46    Filed 01/27/20 Entered 01/27/20 19:16:58      Desc Main
                               Document     Page 32 of 32




Dated: January 27, 2020           ICE MILLER LLP


                                  /s/ Tyson A. Crist
                                  Tyson A. Crist (0071276)
                                  John C. Cannizzaro (0085161)
                                  250 West Street, Suite 700
                                  Columbus, OH 43215
                                  Telephone: (614) 462-2243
                                  Facsimile: (614) 224-3266
                                  Tyson.Crist@icemiller.com
                                  John.Cannizzaro@icemiller.com


                                  Lawrence S. Robbins
                                  Ariel N. Lavinbuk
                                  William J. Trunk
                                  Jack A. Herman
                                  ROBBINS, RUSSELL, ENGLERT,
                                  ORSECK, UNTEREINER & SAUBER LLP
                                  2000 K Street, N.W., 4th Floor
                                  Washington, DC 20006
                                  Telephone: (202) 775-4500
                                  Facsimile: (202) 775-4510
                                  lrobbins@robbinsrussell.com
                                  alavinbuk@robbinsrussell.com
                                  wtrunk@robbinsrussell.com
                                  jherman@robbinsrussell.com

                                  Counsel to Black Diamond Commercial Finance L.L.C., as
                                  Administrative Agent




                                           32
